DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 16.
Pending: 1-29. 

Allowable Subject Matter
Claim(s) 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is BIERCUK (US 20150324705 A1) and KUCSKO (US 20150009746 A1) and Yu.
BIERCUK discloses memory device preserving a quantum state in a quantum memory. A controller of the quantum memory determines based on a characteristic of noise that causes deterioration of the quantum state a dynamical decoupling base sequence. The duration of the base sequence is shorter than or equal to an access latency time of the quantum memory to allow access to the quantum state within the access latency time. Further, the deterioration of the quantum state is bounded to an upper deterioration limit when the base sequence is repeatedly applied to the quantum system. This provides acceptable access times while simultaneously allowing long term storage of data in the quantum state with low error rates. Repeatedly applying the base sequence to the quantum system will first yield an increasing deterioration but that deterioration will eventually reach the upper limit. As a result, over time the error rates will not exceed that upper limit and the quantum state is stable.
KUCSKO discloses a system comprising a solid state lattice containing an electronic spin coupled to a nuclear spin; an optical excitation configuration which is arranged to generate first optical radiation to excite the electronic spin to emit output optical radiation without decoupling the electronic and nuclear spins; wherein the optical excitation configuration is further arranged to generate second optical radiation of higher power than the first optical radiation to decouple the electronic spin from the nuclear spin thereby increasing coherence time of the nuclear spin; a first pulse source configured to generate radio frequency (RF) excitation pulse sequences to manipulate the nuclear spin and to dynamically decouple the nuclear spin from one or more spin impurities in the solid state lattice so as to 

S. Yu and Z. Xi, "The dynamics of a hybrid system based on the NV center in spin bath," 2015 34th Chinese Control Conference (CCC), 2015, pp. 8357-8361, doi: 10.1109/ChiCC.2015.7260967.
Abstract:
Hybrid system based on nuclear spins coupled to defect electron spin in solid has been proposed as an appealing strategy to manipulate qubits for quantum information processing. While universal quantum control and the time optimal control have been arrived, the influence of environment on the system has been ignored. We studied the dynamics of the hybrid system under the surrounding environment using the quantum master equation approach. The quantum master equation and the mean-value equations of the dynamical variables have been derived. Here we focus on a special platform based on the Nitrogen-Vacancy center electronic spin in diamond and nearby carbon-13 nuclear spins.

Re: Independent Claim 1 (and dependent claim(s) 2-15), there is no teaching or suggestion in the prior art of record to provide:
performing a first quantum annealing cycle by the quantum processor; and actively mitigating by the quantum processor a spin-bath polarization.

Re: Independent Claim 16 (and dependent claim(s) 17-29), there is no teaching or suggestion in the prior art of record to provide:
the control system which in response to executable control logic: performs a first quantum annealing cycle by the quantum processor; and actively mitigates by the quantum processor a spin-bath polarization.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov